ON APPLICATION FOR REHEARING
PER CURIAM:
In our original opinion we stated that plaintiff Harold Picou had neither appealed nor answered the appeal and that the judgment rendered below was final as to him. We therefore did not consider his request for an increase in the award made to him. Since our opinion was handed down, plaintiff caused a supplemental transcript to be filed in this Court on July 3, 1974, revealing that on December 4, 1973, he had been granted a devolutive appeal in forma pauperis. The order had been inadvertently omitted from the record on appeal by the Clerk of the trial' court.
We have therefore reconsidered the record in the light of the foregoing, and conclude once again that the award made by the Trial Judge is within the bounds of his discretion. Plaintiff is not entitled to the relief requested on appeal. Rehearing refused.